                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION

UNITED STATES OF AMERICA                            )
                                                    )
v.                                                  ) CASE NO. DNCW1:15CR000080-001
                                                    ) (Financial Litigation Unit)
JAMES RALPH BRADY,                                  )
                                                    )
and                                                 )
                                                    )
EASTERN BAND OF CHEROKEE INDIANS,                   )
               Garnishee.                           )

                        WRIT OF CONTINUING GARNISHMENT

       GREETINGS TO:
                 Eastern Band of Cherokee Indians
                 P.O. Box 455
                 Cherokee, North Carolina, 28719
                 Attn: Attorney General


       An Application for a Writ of Garnishment against the tribal gaming proceed funds of the

defendant, James Ralph Brady, has been filed with this Court. A judgment has been entered

against the defendant, dated August 30, 2018 (Doc. No. 59). A balance of $1,317.50, as computed

through May 2, 2019, is due and owing.

       You, as Garnishee, are required by law to answer in writing, under oath, within ten (10)

days of service of this Writ, whether or not you have in your custody, control or possession, any

property or funds owned by the defendant, including non-exempt, disposable earnings and tribal

gaming proceed funds.

       You must withhold and retain any property in which the defendant has a substantial non-

exempt interest and for which you are or may become indebted to the defendant pending further

order of this Court. See 15 U.S.C. §1673(a).




                                               1
       Please state whether or not you anticipate paying the defendant any future payments and

whether such payments are weekly, bi-weekly, monthly, annually or bi-annually.

       You must file the original written Answer to this Writ within ten (10) days of your

receipt of this Writ with the following office:

                             Clerk of the United States District Court
                                    Room 309, 100 Otis Street
                                       Asheville, NC 28801

       Additionally, you are required by law to serve a copy of the Answer upon the defendant at

his or her last known address:

                                        James Ralph Brady
                                        XXXXXXXXXXX
                                        XXXXXXXXXXX

       You are also required to serve a copy of the Answer upon the plaintiff at the following

address:

                                  United States Attorney’s Office
                                     Financial Litigation Unit
                                 227 West Trade Street, Suite 1650
                                       Charlotte, NC 28202

       Under the law, there is property which is exempt from this Writ of Garnishment. Property

which is exempt and which is not subject to this order may be listed on the attached Claim for

Exemption form.

       Pursuant to 15 U.S.C. §1674, the garnishee is prohibited from discharging the defendant

from employment by reason of the fact that his earnings have been subject to garnishment for any

one indebtedness.

       Pursuant to 28 U.S.C. §3205(c)(6), if you fail to answer this Writ or fail to withhold

property or funds in accordance with this Writ, the United States of America may petition the

Court for an order requiring you to appear before the Court. If you fail to appear or do appear and



                                                  2
fail to show good cause why you failed to comply with this Writ, the Court may enter a judgment

against you for the value of the defendant’s non-exempt interest in such property. The Court may

award a reasonable attorney’s fee to the United States and against you if the Writ is not answered

within the time specified. It is unlawful to pay or deliver to the defendant any item attached by

this Writ.


                              Signed: May 24, 2019




                                                3
                      CLAIM FOR EXEMPTION FORM
           MAJOR EXEMPTIONS UNDER FEDERAL LAW (18 U.S.C. § 3613)

_____1.      Wearing apparel and school books.--Such items of wearing apparel and such school
             books as are necessary for the debtor or for members of his family.

_____2.      Fuel, provisions, furniture, and personal effects.--So much of the fuel, provisions,
             furniture, and personal effects in the Debtor's household, and of the arms for
             personal use, livestock, and poultry of the debtor, as does not exceed $9,380 in
             value.

_____3.      Books and tools of a trade, business, or profession.--So many of the books, and
             tools necessary for the trade, business, or profession of the debtor as do not exceed
             in the aggregate $4,690 in value.

_____4.      Unemployment benefits.--Any amount payable to an individual with respect to his
             unemployment (including any portion thereof payable with respect to dependents)
             under an unemployment compensation law of the United States, of any State, or of
             the District of Columbia or of the Commonwealth of Puerto Rico.

_____5.      Undelivered mail.--Mail, addressed to any person, which has not been delivered to
             the addressee.

_____6.      Certain annuity and pension payments.--Annuity or pension payments under the
             Railroad Retirement Act, benefits under the Railroad Unemployment Insurance
             Act, special pension payments received by a person whose name has been entered
             on the Army, Navy, Air Force, and Coast Guard Medal of Honor roll (38 U.S.C.
             §1562), and annuities based on retired or retainer pay under Chapter 73 of Title 10
             of United States Code.

_____7.      Workmen's Compensation.--Any amount payable with respect to compensation
             (including any portion thereof payable with respect to dependents) under a
             workmen's compensation law of the United States, any State, the District of
             Columbia, or the Commonwealth of Puerto Rico.

_____8.      Judgments for support of minor children.--If the debtor is required by judgment of
             a court of competent jurisdiction, entered prior to the date of levy, to contribute to
             the support of his minor children, so much of his salary, wages, or other income as
             is necessary to comply with such judgment.

_____9.      Certain service-connected disability payments.-- Any amount payable to an
             individual as a service-connected (within the meaning of section 101(16) of Title
             38, United States Code) disability benefit under--(A) subchapter II, III,IV, V, or VI
             of Chapter 11 of such Title 38 or (B) Chapter 13, 21, 23, 31, 32, 34, 35,37, or 39 of
             such Title 38.

_____10.     Assistance under Job Training Partnership Act.
             --Any amount payable to a participant under the Job Training Partnership Act (29
             U.S.C. §1501 et seq.) from funds appropriated pursuant to such Act.


                                               4
